                                    Case 4:20-cv-05494-YGR Document 28 Filed 10/02/20 Page 1 of 2


                             1   Joseph E. Addiego III (CA SBN 169522)
                                 Frederick A. Haist (CA SBN 211322)
                             2   DAVIS WRIGHT TREMAINE LLP
                                 505 Montgomery Street, Suite 800
                             3   San Francisco, California 94111
                                 Telephone:    (415) 276-6500
                             4   Facsimile:    (415) 276-6599
                                 Email:        joeaddiego@dwt.com
                             5                 frederickhaist@dwt.com

                             6   Attorneys for Defendant
                                 JPMORGAN CHASE BANK, N.A.
                             7

                             8

                             9
                                                           IN THE UNITED STATES DISTRICT COURT
                            10
                                                       THE NORTHERN DISTRICT OF CALIFORNIA
                            11
DAVIS WRIGHT TREMAINE LLP




                                                                   OAKLAND DIVISION
                            12
                                 VERONICA GONZALES,                            Case No. 4:20-cv-05494-YGR
                            13
                                              Plaintiff,                       JPMORGAN CHASE BANK, N.A.’S
                            14                                                 RENOTICE OF MOTION TO DISMISS
                                       v.                                      COMPLAINT
                            15
                                 JPMORGAN CHASE BANK, N.A. et al.,             New Date:          November 10, 2020
                            16                                                 New Time:          2:00 pm
                                              Defendants.                      New Courtroom:     TBD
                            17                                                 New Judge:         Yvonne Gonzalez Rogers
                            18                                                 Complaint Filed:   June 19, 2020
                                                                               Removal Filed:     August 10, 2020
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28


                                 RENOTICE OF MOTION TO DISMISS COMPLAINT
                                 Case No. 4:20-cv-05494-YGR
                                    Case 4:20-cv-05494-YGR Document 28 Filed 10/02/20 Page 2 of 2


                             1                             RENOTICE OF MOTION AND MOTION

                             2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                             3          NOTICE IS HEREBY GIVEN THAT on September 30, 3030 (dkt. 24) the Court ordered

                             4   all hearing dates vacated (but did not vacate briefing schedules) and indicated that any prior

                             5   pending motions would need to be re-noticed before Judge Yvonne Gonzalez Rogers. Thus, on

                             6   November 10, 2020, at 2:00 p.m., or as soon thereafter as the matter may be heard before the

                             7   Honorable Yvonne Gonzalez Rogers in Courtroom 1 of the Northern District of California,

                             8   hearing method to be determined, Defendant JPMorgan Chase Bank, N.A. (Chase) will and

                             9   hereby does move the Court under Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiff

                            10   Veronica Gonzales’s Complaint. Judge Gonzalez Rogers’s scheduling notes indicate that she

                            11   will take motions under submission or indicate she will conduct oral arguments, which she will
DAVIS WRIGHT TREMAINE LLP




                            12   hold on Zoom. See https://apps.cand.uscourts.gov/CEO/cfd.aspx?7145#Notes.

                            13          Chase requests this Court enter an order dismissing Plaintiff Veronica Gonzales’s

                            14   Complaint with prejudice and without leave to amend for failing to state an actionable claim.

                            15   Chase previously filed its moving papers on August 13, 2020, dkt. 7-8.

                            16

                            17   DATED: October 2, 2020                               Respectfully submitted,

                            18
                                                                                      DAVIS WRIGHT TREMAINE LLP
                            19                                                        JOSEPH E. ADDIEGO III
                                                                                      FREDERICK A. HAIST
                            20

                            21
                                                                                      By: Joseph E. Addiego III
                            22                                                            Joseph E. Addiego III
                            23                                                        Attorneys for JPMorgan Chase Bank, N.A.
                            24

                            25

                            26
                            27

                            28

                                                                                  1
                                 RENOTICE OF MOTION TO DISMISS COMPLAINT
                                 Case No. 4:20-cv-05494-YGR
